DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 3, 5, 6, 8-10, 12-14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (10,058,463) in view of Steer (4,695,279).
With respect to claim 1, Johnson discloses an absorbing undergarment, as shown in figure 2, comprising a pocket 64 configured to attach to the front side of the undergarment. The pocket 64 comprises a sealable opening 80, as shown in figure 3, to receive an absorbent insert 24, as shown in figure 7. An orifice 60 is adjacent an undergarment opening, as shown in figure 4, for genitalia, and therefore urine, to pass through, as disclosed in column 3, lines 57-59. The absorbent insert 24 is configured in 
Johnson discloses all aspects of the claimed invention with the exception of the pocket being waterproof. Steer discloses an undergarment, as shown in figure 1, comprising a pocket for holding an absorbent pad. Steer teaches making the pocket waterproof, as disclosed in column 2, lines 31-34. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the pocket of Johnson waterproof, as taught by Steer, to achieve the predictable result of preventing urine absorbed by the pad to leak out of the pocket.
With respect to claim 3, the pocket 64 of Johnson attaches to the front panel of the undergarment via snaps 72 and 74, as shown in figure 3.
With respect to claim 5, a backside of the pocket 64 of Johnson is sewn along seams 66 to the front panel of the undergarment, as shown in figure 2.
With respect to claim 6, the pocket 64 of Johnson flays open, as shown in figure 4, in a shape resembling a butterfly’s wings. The pocket 64 can be re-snapped and therefore is resealable.
With respect to claim 8, the shape of the pocket is considered to be an obvious matter of design choice that does not affect the function of the pocket. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the pocket of Johnson shaped like an equilateral triangle, since selecting a shape for the pocket would have been an obvious matter of design choice.
With respect to claim 9, the shape of the pocket is considered to be an obvious matter of design choice that does not affect the function of the pocket. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the pocket of Johnson shaped like a circle, since selecting a shape for the pocket would have been an obvious matter of design choice.
With respect to claim 10, Johnson discloses an absorbing undergarment, as shown in figure 2, comprising a pocket 64 configured to attach to the front side of the undergarment. The pocket 64 comprises a sealable opening 80, as shown in figure 3, to receive an absorbent insert 24, as shown in figure 7. An opening 60 is provided for a male genitalia portion to pass through, as shown in figure 4 and described in column 3, lines 57-59. The absorbent insert 24 is configured in shape to fit within the pocket, as shown in figure 7, and therefore is considered to be complementary in shape. The absorbent insert 24 is urine and moisture retentive, as disclosed in column 3, lines 14-16.
Johnson discloses all aspects of the claimed invention with the exception of the opening being self-sealing and the pocket being waterproof. Making an opening such as an underwear fly self-sealing by overlapping material is commonly known in the art to create an opening that prevents the genitalia from passing through unless intended. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the opening of Johnson self-sealing to achieve the predictable result of an opening that only allows the genitalia to pass through when intended. 
Steer discloses an undergarment, as shown in figure 1, comprising a pocket for holding an absorbent pad. Steer teaches making the pocket waterproof, as disclosed in column 2, lines 31-34. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the pocket of Johnson waterproof, as taught by Steer, to achieve the predictable result of preventing urine absorbed by the pad to leak out of the pocket.
With respect to claim 12, the pocket 64 of Johnson attaches to the front panel of the undergarment via snaps 72 and 74, as shown in figure 3.
With respect to claim 13, a backside of the pocket 64 of Johnson is sewn along seams 66 to the front panel of the undergarment, as shown in figure 2.
With respect to claim 14, the pocket 64 of Johnson flays open, as shown in figure 4, in a shape resembling a butterfly’s wings. The pocket 64 can be re-snapped and therefore is resealable.
With respect to claim 16, the shape of the pocket is considered to be an obvious matter of design choice that does not affect the function of the pocket. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the pocket of Johnson shaped like an equilateral triangle, since selecting a shape for the pocket would have been an obvious matter of design choice.
With respect to claim 18, the shape of the pocket is considered to be an obvious matter of design choice that does not affect the function of the pocket. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing .

Claims 4, 7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (10,058,463) in view of Steer (4,695,279), and further in view of Price (8,696,642).
With respect to claims 4, 7 and 15, Johnson discloses all aspects of the claimed invention with the exception of the sealable opening comprising a zipper with an interlocking groove and ridge that form a seal. Price discloses an undergarment, as shown in figure 1, having an sealable opening therein. Price teaches using a zip-lock mechanism, or interlocking groove and ridge, as shown in figure 2 and described in column 3, lines 18-28, to allow for the opening to be easily opened and closed. Since the mechanism has a slider, as shown in figure 4, it is considered to fulfill the claim limitation of a zipper. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the sealable opening of Johnson with a zipper having an interlocking groove and ridge that form a seal, as taught by Price, to achieve the predictable result of an opening that is easy to open and close.

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (10,058,463) in view of Steer (4,695,279), and further in view of Carballo (2003/0028161).
With respect to claim 17, Johnson discloses all aspects of the claimed invention with the exception of an elasticize orifice. Carballo discloses an absorbent pocket for attachment to an undergarment, as shown in figure 1. The pocket includes an orifice for receiving male genitalia, as shown in figure 2, and the orifice is elasticized to hold the genitalia in place and prevent it from being dislodged, as disclosed in paragraph [0031], lines 12-15. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the orifice of Johnson elasticized, as taught by Carballo, to hold the genitalia in place and prevent it from being dislodged.
With respect to claim 20, Johnson discloses all aspects of the claimed invention with the exception of the pouch being detachable for disposal. Carballo teaches making the pouch detachable and disposable, as disclosed in paragraph [0031], lines 23-25, so that it may be removed and replaced when full of urine. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the pouch of Johnson detachable and disposable, as taught by Carballo, to allow it to be replaced when full.
Allowable Subject Matter
Claims 2, 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 10,849,367; 6,932,800; 5,875,495; and 4,414,971 disclose absorbent pockets for use with undergarments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781